Citation Nr: 1307009	
Decision Date: 03/01/13    Archive Date: 03/11/13

DOCKET NO.  09-36 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder.

2. Entitlement to service connection for a skin disorder.

3. Entitlement to service connection for a vision disorder, to include diabetic retinopathy and glaucoma.

4. Entitlement to service connection for peripheral neuropathy of the upper extremities.

5. Entitlement to service connection for peripheral neuropathy of the lower extremities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to May 1970.  He is the recipient of the Bronze Star Medal. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from rating decisions issued in July 2007 and January 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

The issues of entitlement to service connection for posttraumatic stress disorder (PTSD), a skin disorder, a vision disorder including glaucoma, and peripheral neuropathy of the upper and lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Diabetic retinopathy of the left eye is etiologically a result of his service-connected diabetes mellitus. 

2.  The medical evidence of record does not demonstrate the presence of diabetic retinopathy of the right eye.


CONCLUSIONS OF LAW

1. Diabetic retinopathy of the left eye is proximately due to service-connected diabetes mellitus.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.310 (2012).
2. Diabetic retinopathy of the right eye is not proximately due to service-connected diabetes mellitus.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

As the Board's decision herein to grant the claim for service connection for diabetic retinopathy in the left eye is a full grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107 (West 2002) the implementing regulations as to that claim. 

With respect to diabetic retinopathy of the right eye, the VCAA imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

VA must inform a claimant about the information and evidence not of record that is necessary to substantiate the claims, the information and evidence that VA will seek to provide, and the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements also apply to the evidence considered in determinations of the degree of disability and effective date of the disability once service connection has been established.  

VCAA notice must be provided before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claims for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the Veteran was provided with a VCAA notification letter in February 2007, prior to the initial unfavorable AOJ decision issued in July 2007.  

The Board observes that the pre-adjudicatory VCAA notice informed the Veteran of the type of evidence necessary to establish service connection, how VA would assist him in developing his claim, and his and VA's obligations in providing such evidence for consideration.  This letter also provided him with the information necessary to substantiate disability ratings and effective dates.  Therefore, the Board finds that the Veteran was provided with all necessary notice under VCAA prior to the initial adjudication of his claim. 

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim and providing him with a VA examination.  The Veteran's service treatment records, VA and private medical records, and the report of a September 2011 VA examination were reviewed by both the AOJ and the Board in connection with adjudication of his claim.  The Veteran has not identified any additional, relevant treatment records the Board needs to obtain for an equitable adjudication of the claim.

The Board observes that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  However, the Veteran reported in an October 2009 VA treatment record that he has been receiving benefits since February 2005 because his "legs are messed up" and because of a stroke he had in 2002.  Further, the Board notes that diabetes mellitus was not diagnosed until September 2009.  For these reasons, the Board concludes that the Veteran is not prejudiced by the Board proceeding with a decision on his diabetic retinopathy claim without first obtaining his SSA records.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). 

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claim without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.
 
II. Analysis

Disability which is proximately due to or the result of service-connected disease or injury shall be service-connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).

The record reflects that the Veteran was diagnosed with diabetes mellitus in September 2009.  A VA ophthalmological examination performed in September 2011 found the presence of retinopathy, but only in the left eye.  The examiner then stated that the Veteran had mild nonproliferative diabetic retinopathy OS (left eye) and no retinopathy OD (right eye).  Accordingly, the Board determines that service connection for diabetic retinopathy of the left eye is warranted on a secondary basis.  However, with respect to the right eye, the Veteran has no current diagnosis of retinopathy.  Where there is no disability, there can be no entitlement to compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, service connection for diabetic retinopathy in the right eye is denied. 

The Board acknowledges the Veteran's lay statements in support of his claim.  Under certain circumstances, lay statements may serve to support a claim for service connection by suggesting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran is competent to speak to symptoms such as difficulty seeing, but he is not competent to ascribe a particular cause to those symptoms.  In fact, here the Veteran has both diabetic retinopathy of the left eye and glaucoma as diagnoses for his eye disorders, both of which are diagnosed by external testing of the eye, which the Veteran is unable to do for himself.  Thus, the appropriate diagnoses for the Veteran's eye disorders must be assigned by a medical professional.   Therefore, the Board concludes that a preponderance of the evidence is against the claim for service connection for diabetic retinopathy in the right eye, and the claim is denied.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
 

ORDER

Entitlement to service connection for diabetic retinopathy in the left eye is granted.
Entitlement to service connection for diabetic retinopathy in the right eye is denied.


REMAND

With respect to the remaining claims, the Board's review of the record indicates that a remand is necessary to allow for further development of the record.  Specifically, the Board observes that there are outstanding records that need to be obtained and that additional VA examinations need to be scheduled and corrective VCAA notice sent.  

Initially, the Board notes that the Veteran indicated in an October 2009 VA treatment record that he had been receiving disability benefits from SSA since February 2005 because of his legs.  When VA has notice prior to the issuance of a final decision of the possible existence of certain records and their relevance, the Board must seek to obtain those records before proceeding with the appeal.  Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); see also Quartuccio v. Principi, 16 Vet. App. 183, 187-188 (2002); Baker v. West, 11 Vet. App. 163, 169 (1998).  Thus, the appeal must be remanded so that records from SSA may be obtained. 

The Veteran has not been afforded a VA examination with respect to his skin disorder claim.  The Veteran has provided multiple statements regarding his perceived symptoms of a skin disorder, including indicating that he has had symptoms since service.  The Veteran is competent to speak to such symptoms as they are capable of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Thus, the Board finds that the Veteran should be afforded a VA examination to assess the existence and etiology of his claimed skin disorder.  38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
  
A July 2011 VA examination addressed the Veteran's service-connected diabetes mellitus and any complications.  Additionally, a VA eye examination was performed in September 2011, presumably also in relationship to the severity of the Veteran's service-connected diabetes mellitus.  The July 2011 VA examiner opined that the Veteran's glaucoma of the eyes is not related to his service-connected diabetes mellitus because it pre-dated the diabetes mellitus.  She offered the same opinion and rationale with respect to his upper and lower extremity peripheral neuropathy.  However, the examiner did not address whether the glaucoma or neuropathy was aggravated by the service-connected diabetes mellitus.  Therefore, the opinions are inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 
 
With regard to the Veteran's PTSD claim, the Board notes that a November 2011 VA examination yielded a diagnosis of anxiety disorder, not otherwise specified, which is also reflected in VA mental health treatment notes.  However, the examiner did not offer an opinion as to the etiology of the Veteran's anxiety disorder.  When a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the inquiry does not end when a diagnosis of PTSD is not assessed.  An opinion as to the etiology of any diagnosed acquired psychiatric disorder must be supplied.  Therefore, the November 2011 VA examination is also inadequate.  Barr, 21 Vet. App. at 311.

Finally, as the issue of secondary service connection has been raised with regard to aggravation of any non-diabetic vision disorder and non-diabetic neuropathy, the Veteran should be sent corrective VCAA notice that addresses the criteria for a successful secondary service connection claim, to include notice in accordance with 38 C.F.R. § 3.310 and Allen v. Brown, 7 Vet. App. 439 (1995). 

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a notice of the evidence required to substantiate a claim for secondary service connection, i.e., that his glaucoma or other non-diabetic retinopathy vision disorder and upper and lower extremity peripheral neuropathy were incurred or aggravated beyond their normal progression as a result of his service-connected diabetes mellitus, in accordance with Allen.
2. Request all records related to the Veteran's 2005 application and award of disability benefits from the SSA.  All requests and responses, positive and negative, must be documented in the claims file.

3. Schedule the Veteran for the appropriate VA examination to assess the etiology of any eye disorder other than diabetic retinopathy, to include the diagnosed glaucoma.  The claims file should be made available for review, and the examination report should reflect that such review occurred, including Virtual VA records.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  All tests or studies necessary to make these determinations must be conducted.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following: 

a. Is it at least as likely as not (50 percent or greater probability) that any eye disorder other than diabetic retinopathy, to include the diagnosed glaucoma, was aggravated beyond its normal progression by the Veteran's service-connected diabetes mellitus? 

b. Is it at least as likely as not (50 percent or greater probability) that any eye disorder other than diabetic retinopathy, to include the diagnosed glaucoma, is causally or etiologically a result of the Veteran's military service, to include consideration of his exposure to herbicides? 
(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A rationale for any opinion advanced must be provided.  The examiner should also state what sources were consulted in forming the opinion.  

If an opinion cannot be formed without resorting to mere speculation, the examiner should so state and provide a reason for such conclusion.

4. Schedule the Veteran for the appropriate VA examination to assess the etiology of any non-diabetic neuropathy of the upper and lower extremities.  The claims file should be made available for review, and the examination report should reflect that such review occurred, including Virtual VA records.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  All tests or studies necessary to make these determinations must be conducted.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following: 

a. Is it at least as likely as not (50 percent or greater probability) that any non-diabetic neuropathy of the upper extremities was aggravated beyond its normal progression by the Veteran's service-connected diabetes mellitus? 
 
b. Is it at least as likely as not (50 percent or greater likelihood) that any non-diabetic neuropathy of the lower extremities was aggravated beyond its normal progression by the Veteran's service-connected diabetes mellitus? 

c. Is it at least as likely as not (50 percent or greater probability) that non-diabetic neuropathy of the upper extremities is causally or etiologically a result of the Veteran's military service, to include consideration of his exposure to herbicides?

d. Is it at least as likely as not (50 percent or greater probability) that non-diabetic neuropathy of the lower extremities is causally or etiologically a result of the Veteran's military service, to include consideration of his exposure to herbicides?

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A rationale for any opinion advanced must be provided.  The examiner should also state what sources were consulted in forming the opinion.  
5. Schedule the Veteran for the appropriate VA examination to assess the etiology of any skin disorder present during the appeal period.  The claims file should be made available for review, and the examination report should reflect that such review occurred, including Virtual VA records.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  All tests or studies necessary to make these determinations must be conducted.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following: 

a. Assign any diagnoses appropriate to the Veteran's claimed skin disorder.  
The Board notes that skin disorders may be recurrent and not necessarily present at examination.  The Veteran is competent to describe skin symptoms he has perceived, and the examiner must consider such subjective complaints in determining whether the Veteran has a diagnosable chronic skin disability.

b. Is it at least as likely as not (50 percent probability or more) that any currently diagnosed skin disability is causally or etiologically a result of the Veteran's military service as opposed to its being more likely the result of some other cause or factors?   

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

If the examiner finds the Veteran's claims inconsistent or implausible when viewed in the context of the complaints, treatment, and diagnoses documented in and after service, the examiner must explain the reasons for that finding.

A rationale for any opinion advanced must be provided.  The examiner should also state what sources were consulted in forming the opinion.  

6. Schedule the Veteran for another VA examination to assess the nature and etiology of his acquired psychiatric disorder.  The claims file must be made available to the examiner, and the examination report must reflect that such review occurred.  All pertinent symptomatology and findings must be reported in detail.  All tests or studies necessary to make these determinations must be conducted.  Upon review of record and examination of the Veteran, the examiner should address the following:

a. Provide all psychiatric diagnoses that are appropriate to the Veteran's symptoms under the criteria of the DSM-IV.
 
b. If the examiner finds that the Veteran has a diagnosis of PTSD, the examiner should specifically state what stressors reported by the Veteran at the time of the examination and as documented in the claims file were the traumatic events that caused the PTSD.  

c. Is it at least as likely as not (i.e. a 50 percent probability or more) that any non-PTSD diagnosis of record is a result of military service?  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A rationale for any opinion advanced must be provided.  The examiner should also state what sources were consulted in forming the opinion.  

7. The Veteran must be advised of the importance of reporting to the scheduled VA examinations and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2012).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examinations must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

8. After completing the above actions, the AOJ should conduct any other development indicated by any response received as a consequence of the actions taken in the preceding paragraphs.

9. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence and the claim should be readjudicated.  If any benefit sought is not resolved to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


